Case 3:19-cv-00264-DJH-RSE Document 11 Filed 06/27/19 Page 1 of 2 PageID #: 34




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

NORMAN QUARTERMOUSE                                                                        Plaintiff

v.                                                             Civil Action No. 3:19-cv-264-DJH

BULLITT COUNTY FISCAL COURT et al                                                         Defendant

                                          * * * * *

                                     SCHEDULING ORDER

       The Court conducted a telephonic Rule 16 scheduling conference in this matter on June

27, 2019, with the following counsel participating:

                For Plaintiff(s):     Timothy Denison

                For Defendant(s):     Carol S. Petitt

Based on the discussion during the conference, and the Court being otherwise sufficiently

advised, it is hereby

       ORDERED as follows:

       (1)      Initial disclosures pursuant to FRCP 26(a)(1) shall be completed no later than

July 1, 2019.

       (2)      Any motion to amend pleadings or motion to join additional parties shall be filed

no later than October 31, 2019.

       (3)      Identification of experts in accordance with FRCP 26(a)(2) shall be due

                By Plaintiff:         no later than March 2, 2020

                By Defendants:        no later than April 15, 2020.




                                                 1
Case 3:19-cv-00264-DJH-RSE Document 11 Filed 06/27/19 Page 2 of 2 PageID #: 35




         (4)   The parties shall complete all discovery no later than December 31, 2019. No

motion pertaining to discovery may be filed without first having a joint telephonic conference

with Magistrate Judge Edwards arranged through her chambers.

         (5)   No later than June 1, 2020, counsel for the parties shall file all dispositive

motions and any motions objecting to the admissibility of expert witness testimony under

Federal Rule of Evidence 702, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

         (6)   A telephonic status conference is scheduled for August 26, 2019 at 10:00 a.m.

before the Honorable Regina S. Edwards, United States Magistrate Judge. The Court will initiate

the call.



         Date: June 27, 2019           ENTERED BY ORDER OF THE COURT

                                       REGINA S. EDWARDS
                                       UNITED STATES MAGISTRATE JUDGE
                                       VANESSA L. ARMSTRONG, CLERK
                                       By: /s/ Ashley Henry
                                          Deputy Clerk


cc: Counsel of Record

  0|10




                                              2
